Citation Nr: 0524413	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for residuals, right shoulder status post 
operative.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee.

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, right knee.

4.  Entitlement to an initial compensable rating for 
gastritis (claimed as heartburn).

5.  Entitlement to an initial compensable rating for lipomas, 
abdomen and back.

6.  Entitlement to service connection for left ankle 
disorder.

7.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The appellant had active service from June 1980 to January 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which evaluated the 
appellant's right shoulder residuals at 10 percent, and 
awarded non-compensable evaluations for bilateral 
patellofemoral syndrome, gastritis, and lipomas disorders, 
and denied service connection for bilateral ankle disorders.  
He has since moved, and the Pittsburgh, Pennsylvania RO now 
has jurisdiction of the claims folder.

The April 2001 rating decision also awarded non-compensable 
evaluations for tinea pedis, degenerative disc disease, low 
back, chololithiasis, granuloma, left upper lobe, and denied 
service connection for bilateral hearing loss, dry skin, 
elbows, keratoconus, and tension headaches.  Further, the 
appellant was granted service connection for tinnitus and 
awarded the maximum evaluation allowed.  The appellant's 
notice of disagreement specifically addressed only those 
issues set forth in the Issues section of this decision.  

In light of the fact that the appellant has contested the 
initial evaluation of his disabilities, the Board has styled 
the increased rating issues of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2003, the Board remanded these matters to the RO 
for additional development.  In December 2004, upon 
substantial completion of the requested development, the RO 
issued a Supplemental Statement Of the Case in which it 
continued the denial of the veteran's claims.  

The issue of the evaluation the veteran's service-connected 
lipomas of the abdomen and back is set forth in the Remand 
section below and is Remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if  further action is required on your part.  


FINDINGS OF FACT

1.  The veteran is left arm dominant.  

2.  The veteran's right shoulder disability is manifested by 
subjective complaints of daily pain with objective evidence 
of normal range of motion and strength, with mild lack of 
endurance to prolonged resistance to abduction.  Recurrent 
dislocation of the scapulohumeral joint, deformity, malunion 
or nonunion of the shoulder joint were not demonstrated.  

3.  The veteran's left knee is manifested subjective 
complaints of pain and stiffness with objective findings of 
full flexion and extension and without heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Arthritis of the left knee was not shown upon 
x-ray examination.  

4.  The veteran's left knee is manifested subjective 
complaints of pain and stiffness with objective findings of 
full flexion and extension and without heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Arthritis of the right knee was not shown upon 
x-ray examination.  

5.  The veteran has gastroesophageal reflux disease and 
heartburn that is treated with Ranitidine.  An upper 
gastrointestinal examination in August 2000 was normal and 
did not show evidence of chronic hypertrophic gastritis, or 
small nodular lesions.  

6.  The veteran's service medical records do not contain any 
complaints, findings, or treatment for either a left or right 
ankle disorder.  Objective evidence of a chronic ankle 
disorder was not shown upon discharge examination in August 
2000.  

7.  Arthritis of the ankles is not shown during the one-year 
period following service.  

8.  A left or right ankle disorder has not been shown to be 
related to service or to any occurrence or event therein.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for postoperative residuals of a right 
shoulder injury are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2004).  

2.  The criteria for an initial compensable evaluation for 
patellofemoral syndrome, left knee have not been met.  38 
C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5019, 5257, 5260, 5261 (2004).  

3.  The criteria for an initial compensable evaluation for 
patellofemoral syndrome, right knee have not been met.  38 
C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a , 
Diagnostic Codes 5019, 5257, 5260, 5261 (2004).  

4.  The criteria for an initial compensable evaluation for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.114 Diagnostic Codes 7307 (2004).

5.  A left ankle disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 
3.309(a) (2004).  

6.  A right ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected 
disabilities were more severe and evidence showing that 
claimed bilateral ankle disabilities were related to his 
military service.  In addition, the veteran was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claims, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examination as noted below.  In 
addition, following receipt of the Board's October 2003 
Remand that advised the veteran of the provisions of the 
VCAA, the veteran submitted a statement in which he indicated 
that he had no further evidence to submit.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Veteran. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Veteran. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Veteran. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

III.  Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Right Shoulder

The veteran's right shoulder disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203, indicating 
an unlisted shoulder disability, rated by analogy to 
impairment of the clavicle or scapula.  See, 38 C.F.R. 
§ 4.27.  Pursuant to Diagnostic Code 5203, a 10 percent 
evaluation is warranted for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2004).  

Diagnostic Code 5201 additionally provides that limitation of 
motion of the major or minor arm at shoulder level warrants a 
20 percent disability  rating.  Limitation of motion of the 
minor arm midway between the side and shoulder level warrants 
a 20 percent disability rating.  A 30 percent rating is 
warranted when there is limitation of motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm movements 
for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Historically, the veteran's service medical records reflect 
that he injured his right shoulder as a result of an 
automobile accident.  An April 1998 radiographic report noted 
a detachment of the superior aspect of the labrum from the 
underlying glenoid.  The diagnosis was a type II SLAP tear.  
Later, in 1998, he underwent a surgical debridement and 
repair of the SLAP lesion.  

During the VA contract examination in August 2000, the 
veteran complained of constant pain in the right shoulder 
that was worse in the evenings.  He was unable to lie down on 
the shoulder.  Lifting and throwing were painful as was 
overhead work.  The veteran was left hand dominant.  Upon 
physical examination, the veteran's right shoulder was normal 
in appearance.  There was no heat, redness, swelling, 
effusion, drainage, instability, weakness, or abnormal 
movement.  The veteran demonstrated normal range of motion.  
There was normal strength, however, there was some mild lack 
of endurance in the right arm to prolonged resistance to 
abduction.  

The veteran contends that his right shoulder is constantly 
painful, and as such, warrants a higher initial disability 
evaluation.  

Upon review of all of the evidence of record, the Board 
finds, however, that an initial evaluation greater than 10 
percent is not warranted.  In this respect, the veteran's 
service medical records and the VA contract examination 
report do not show that the right shoulder is subject to 
recurrent dislocation or nonunion of the clavicle or scapula.  
Moreover, limitation of motion was not demonstrated upon 
examination.  The shoulder joint appeared normal and did not 
result in deformity.  As such, the criteria for a 20 percent 
evaluation under either Diagnostic Code 5203, 5202, or 5201 
is not warranted.  

The Board has considered the veteran's complaints of pain and 
the clinical evidence of mild lack of endurance during 
objective examination in August 2000.  However, even with 
consideration of these factors, the disability does not 
nearly approximate the criteria for a 20 percent evaluation 
under the Diagnostic Codes pertaining to disability of the 
shoulder.  Hence, a rating greater than 10 percent is not 
warranted on the basis of the factors set forth in 38 C.F.R. 
§ 4.40, 4.45, and DeLuca v. Brown, supra.  

B.  Bilateral Knees

The veteran's service medical records show treatment for left 
and right knee disabilities.  Treatment for the left knee 
included diagnoses of gastrocnemius strain, tendonitis, and 
left lateral collateral ligament strain.  Treatment for the 
right knee included a diagnosis of chondromalacia patellae.  
During his discharge examination/VA contract examination in 
August 2000, the veteran complained of bilateral knee pain 
and stiffness after running and discomfort after prolonged 
walking.  There were no complaints of locking, clicking, or 
problems with standing or sitting.  He did not use a brace, 
cane, or crutches.  Upon physical examination, his gait was 
normal and there was no limited function of standing or 
walking.  He could flex and extend the knees from 0 to 140 
degrees.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  X-
rays of the knees were normal.  However, there was evidence 
of old healed proximal shaft stress injuries to the proximal 
tibia, bilaterally.  The diagnosis was bilateral 
patellofemoral syndrome.  

VA outpatient treatment records reflect that the veteran was 
seen in August 2001 with complaints of right knee pain and 
other joint pains.  An x-ray examination of the right knee 
was normal.  He was diagnosed with fibromyalgia.  

The RO has rated the veteran's bilateral knee disabilities as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5019, indicating an unlisted condition, 
rated by analogy to bursitis.  Under Diagnostic Code (DC) 
5019, bursitis is rated on limitation of the affected part.  
Under DC 5260, limitation of flexion of the leg, if 
limitation of flexion is to 60 degrees then a noncompensable 
(i.e., 0 percent) evaluation is assigned.  Flexion limited to 
45 degrees warrants a 10  percent rating; a 20 percent rating 
requires flexion limited to 30 degrees; and a 30 percent 
rating requires flexion limited to 15 degrees.  Under DC 
5261, limitation of extension of the leg, when extension is 
limited to 5 degrees a noncompensable evaluation is assigned.  
Limitation of extension is evaluated as 10 percent disabling 
when it is limited to 10 degrees; as 20 percent disabling 
when it is limited to 15 degrees; as 30 percent disabling 
when it is limited to 20 degrees; as 40 percent disabling 
when it is limited to 30 degrees; and as 50 percent disabling 
when it is limited to 45 degrees.

DC 5257 provides criteria for evaluating "other" impairment  
in the knee, including recurrent subluxation or lateral  
instability.  If the subluxation or instability is slight, a 
10 percent rating is warranted.  Moderate subluxation or 
instability warrants a 20 percent rating.  A 30 percent 
evaluation is to be assigned if the subluxation or 
instability is severe.

Because Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion, it does not encompass arthritis.  Diagnostic Code 
5003 addresses arthritis and limitation of motion but does 
not refer to instability.  Therefore, since the plain terms 
of Diagnostic Codes 5257 and 5003 address either different 
disabilities or different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes 5257 and 5003, if the criteria for each code are met, 
may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997;  
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under DC 5257 also may be entitled to a separate compensable 
evaluation under Codes 5260 or 5261, if the arthritis results 
in compensable loss of motion.  See VAOPGPREC 9-98 (August 
14, 1998).  

In these matters, the veteran demonstrated normal range of 
motion of the knees.  There was no impairment of flexion or 
extension, nor was there reference to objective evidence of 
pain upon manipulation of the joints.  As such, a compensable 
evaluation is not warranted under the Diagnostic Codes 
pertaining to limitation of motion of the leg.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261.  

Similarly, there were no complaints or clinical findings of 
instability or recurrent subluxation of the joint.  Hence, a 
compensable evaluation under Diagnostic Code 5257 is not 
warranted.  

Finally, x-ray examination of the joints did not reveal the 
presence of arthritis or arthritic changes.  As such, a 
compensable evaluation under Diagnostic Codes pertaining to 
arthritis of the joints is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5003.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Gastritis

The veteran's service medical records reflect that in 1999 he 
was diagnosed with gastroesophageal reflux disease and placed 
on Prilosec.  

During his discharge/VA contract examination in August 2000, 
he complained of feeling a knot in his throat particularly 
when he ate acid foods and sodas.  He currently took Zantac 
two or three times a day, which seemed to control his 
symptoms.  A physical examination of the veteran's throat was 
normal.  An upper gastrointestinal series was normal.  The 
stomach, duodenum, and remainder of the proximal visualized 
small bowel were normal.  

VA outpatient treatment records reflect that the veteran is 
prescribed Ranitidine, one tablet daily.  An August 2001 
treatment note indicated that Ranitidine was helpful with the 
veteran's heartburn.  

The veteran's gastritis is rated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307.  
Pursuant to such Diagnostic Code, chronic hypertrophic 
gastritis, with small nodular lesions and symptoms, warrants 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted in cases of multiple small eroded or ulcerated  
areas, and symptoms.  A 60 percent evaluation is warranted in 
cases of severe hemorrhages, or large ulcerated or eroded 
areas.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
noncompensable evaluation currently assigned and that since 
the effective date for the grant of service connection a 
compensable disability evaluation is not warranted.  In this 
respect, while there is evidence that the veteran has 
gastroesophageal reflux disease and takes prescribed 
medication, there is no evidence to suggest that the 
condition results in chronic hypertrophic gastritis.  Rather, 
when the veteran underwent a barium gastrointestinal series, 
there were no lesions or ulcers found.  

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 7304, 
7305, and 7306.  However, inasmuch as no stomach ulceration 
has been shown by the medical evidence of record, there is no 
basis for a compensable evaluation for a gastric, duodenal, 
or marginal (gastrojejunal) ulcer under Diagnostic Codes 
7304, 7305, or 7306.  

Finally, in making this determination, the Board has  
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  
IV.  Service Connection Claims

The veteran contends that his ankles were injured during 
service at the same time he sustained injuries to his knees.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, arthritis may qualify for presumptive service 
connection if it manifested to a degree of 10 percent or more 
within one year from the date of separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2004).

The Board has reviewed all of the evidence but must conclude, 
however, that the preponderance of the evidence is against 
the claims.  

In this matter, the veteran's service medical records reflect 
he was treated for a knee condition in May 1984, September 
1992, July 1994, and December 1995.  None of the records, 
however, include complaints or treatment of a related ankle 
disorder, as alleged by the veteran.  

Other service medical records are negative for treatment of 
an ankle disorder.  While the veteran underwent an x-ray 
examination in March 1990 after a door fell on his foot, the 
x-ray report was normal and there were no related findings of 
an ankle disorder.  

Finally, during the August 2000 discharge/VA contract 
examination, the veteran's subjective complaints could not be 
verified upon objective examination.  In this respect, the 
veteran denied any severe ankle sprain in the past, but 
stated that both ankles turned very easily on uneven pavement 
and tended to re-sprain easily.  Upon physical examination, 
however, there were no signs of uneven weight bearing.  There 
was no unusual shoe wear.  The veteran's gait was normal and 
he had no limitation upon standing or walking.  The ankle 
joints were normal in appearance.  He was able to demonstrate 
normal range of motion.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  X-rays of the bilateral ankles were within 
normal limits.  

As it pertains to whether the veteran is entitlement to 
presumptive service connection for arthritis of the ankles, 
in the year following discharge from service, there are no 
medical findings showing arthritis.  There is record of 
complaints of joint pain in the ankles and treatment for 
fibromyalgia.  However, the records do not include any 
competent evidence relating a current bilateral ankle 
disorder to the veteran's military service.  

The only evidence linking the a current bilateral ankle 
disorder to service comes from the veteran.  His statements 
have been considered.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having an ankle 
disorder, or to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection for a bilateral ankle 
disability.  The evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  
ORDER

An initial evaluation greater than 10 percent for 
postoperative residuals of a right shoulder injury is denied.  

An initial compensable evaluation for patellofemoral 
syndrome, left knee, is denied.  

An initial compensable evaluation for patellofemoral 
syndrome, right knee, is denied.  

An initial compensable evaluation for gastritis is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a right ankle disorder is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for an compensable evaluation 
for service-connected lipomas of the abdomen and back.  

The veteran contends that a compensable evaluation is 
warranted for the service-connected skin condition.  He 
alleged, in a statement in April 2002, that he had new 
lipomas appear on his body, to include some that caused 
discomfort, pain, and seepage.  

The veteran's skin condition is rated as noncompensably 
disabling pursuant to 4.118, Diagnostic Code 7819, pertaining 
to benign skin neoplasms.  The rating criteria for evaluating 
skin disabilities changed during the pendency of the 
veteran's appeal.  This amendment was effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Where 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  However, the revised regulations cannot be applied 
prior to their effective date, unless they specifically 
contain such a provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  
See also, 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114.  

In this matter, the veteran's claim has been evaluated under 
the former criteria but he has not been given notice of the 
revised rating criteria.  Moreover, the Statement Of the Case 
or Supplemental Statement Of the Case issued by the RO does 
not reflect consideration of 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (2), which provides that, "[s]cars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part."  Accordingly, the Board finds that a remand will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Accordingly, the claim is REMANDED to the RO via the AMC for 
the following development:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide information, and, if, 
necessary, authorization to enable it to 
obtain any outstanding medical evidence 
pertinent to the issues on appeal.  The 
RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.   

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial compensable evaluation for 
limpomas of the abdomen and back in light 
of all pertinent evidence and legal 
authority, to specifically include 
consideration of the former and revised 
applicable criteria for evaluating skin 
disabilities, as discussed above.  If, on 
review of the evidence/argument obtained, 
it appears that there are new growths not 
previously identified, or other 
indications that a more recent 
examination is needed, such examination 
should be scheduled.  The claims file 
must be provided to any examiner and all 
indicated tests should be conducted and 
findings reported.

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement Of the 
Case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


